IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                January 6, 2015 Session

                    STATE OF TENNESSEE v. RICO VALES

                 Appeal from the Criminal Court for Shelby County
                  No. 12-01881    Carolyn Wade Blackett, Judge



                No. W2014-00048-CCA-R3-CD - Filed March 9, 2015



Appellant, Rico Vales, stands convicted of two counts of aggravated assault, Class C
felonies, and being a felon in possession of a handgun, a Class E felony. He received
concurrent sentences of fifteen years for each aggravated assault conviction and six years
for the handgun conviction. Appellant raises two issues for our review: (1) whether the
evidence was sufficient to support his conviction of aggravated assault against one of the
victims and (2) whether his right to a trial by an impartial jury was violated by pre-trial
contact between a juror and one of his witnesses and the prior acquaintance of the juror
and that witness. Following our review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROGER A. PAGE, J., delivered the opinion of the court, in which ALAN E. GLENN and
CAMILLE R. MCMULLEN, JJ., joined.

Robert Brooks (on appeal), and William D. Massey (at trial), Memphis, Tennessee, for
the appellant, Rico Vales.

Herbert H. Slatery III, Attorney General and Reporter; Tracy L. Alcock, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Katherine Berendt
Ratton, Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

      This case arises from a confrontation at a Memorial Day barbeque that ultimately
ended in appellant‟s standing in the street and shooting toward the victims who were in
and beside a truck.
                                               I. Facts

       The State‟s first witness was Ammon Brookins,1 one of the victims in this case.
Ammon attended a Memorial Day barbeque at the home of his father and step-mother on
May 30, 2011. He described the gathering as “very festive,” with games, barbeque, and
liquor. Fifteen to twenty people were in attendance, including appellant, who was present
with his fiancée, Muszette Davis, who was the sister of Ammon‟s step-mother. Ammon
recalled that at some point, appellant mistakenly believed that Delester Quarles, a friend
of Harold “Jessie” Brookins,2 Ammon‟s father, was making advances toward Ms. Davis.
Appellant attempted to engage Mr. Quarles in a fight, but Mr. Quarles remained in his
chair, stayed calm, and would not react to appellant, which seemed to anger appellant
further. Attendees at the gathering attempted to calm appellant, but he became even more
angry. People began to leave the party because of the escalating situation. Appellant
walked to his vehicle, a black Mercedes, and looked for something in the trunk. Ammon
believed that the item for which appellant was searching was not in the trunk, which
prompted appellant to leave the party. Ms. Davis did not leave with appellant at that
time.

        About two hours later, Mr. Quarles and Mr. Brookins were sitting in Mr. Quarles‟
truck across the street from the Brookins residence. Ammon walked over to tell Mr.
Quarles that upon information he gleaned from Ms. Davis, Mr. Quarles may want to
leave because appellant was on his way back to the residence and they did not want a
confrontation. As he was talking to the men in the truck, appellant arrived in a black
truck and parked in front of the Brookins residence. When he exited the vehicle, he had a
gun in each hand. Ammon tried to warn the occupants of the truck, but they were
engaged in arm wrestling and did not pay attention to his alert. Ammon backed away
from the truck and put his hands in the air. He attempted to shield himself on the
passenger side of the truck; the occupants still did not realize what was happening. By
that time, appellant was standing at the driver‟s side door. Ammon stated that appellant
was drunk and that he addressed Mr. Quarles, “If you‟re not scared, you‟re scared now.”
“Within maybe a minute,” appellant started to fire a gun. Ammon felt “threatened” not
only for himself, but for his father and the rest of his family in the house across the street.

       Ammon recalled that when the gunfire began, he ran to a car that was parked in
front of Mr. Quarles‟ truck to seek cover. He then heard Mr. Quarles start the truck‟s
engine and drive away, but appellant began to fire even more. Appellant then left in his
truck. Ammon immediately dialed 9-1-1. He noted seven shell casings in the street
where the shooting had occurred. Subsequently, police asked Ammon to give a statement

1
    Because two of the witnesses have the same surname, we will refer to the younger Mr. Brookins by his
first name, Ammon. By doing so, we mean no disrespect.
2
    Mr. Brookins passed away between the incident in question and the trial.
                                                  -2-
at the police department. While he was there, Ammon viewed a photographic line-up and
identified appellant as the shooter.

        On cross-examination, Ammon acknowledged that several people were playing
cards at the party and that he lost money in a card game against appellant. However, he
clarified that they were just playing for “change out of a coin purse.” Ammon confirmed
that his father had been drinking that night but denied that was why he could not give a
statement to police at the time. Rather, Ammon explained that his father was too upset to
give a statement. He said that Mr. Quarles had been drinking also but denied that either
of the men was intoxicated.

        The State‟s next witness was Delester Quarles, another victim in the case. He
recalled that on May 30, 2011, people were “just sitting, . . . drinking a couple of beers, . .
. just chilling” when appellant thought Mr. Quarles had “said something out of line . . . to
his fiancé[e] or wife[,] . . . and it just escalated from there.” Mr. Quarles apologized for
anything he may have said that was offensive, but appellant remained “abrupt and
threatening.” The previously jovial mood changed as people tried to calm appellant.
When appellant left the party, he told Mr. Quarles, “[D]on‟t be here when I get back.”
Mr. Quarles decided to take his dinner home with him, but as he entered his truck, Mr.
Brookins followed him and sat with him in the truck where they talked and arm-wrestled.

        Later, Ammon walked up to the truck, and as he was talking to the men, appellant
pulled up in a truck. He recalled that appellant said “something” to him then pulled a gun
from behind his back. As Mr. Quarles “hit the gas and . . . sped away” to “[t]ry[] not to
get shot,” he heard gunshots. Ammon called him thereafter to return to the scene, and
after speaking with police officers, Mr. Quarles was arrested on a warrant for driving on a
suspended license. While Mr. Quarles was in jail, he gave a statement about the events
of May 30 and identified appellant in a photographic line-up as the shooter.

        On cross-examination, Mr. Quarles acknowledged that some people were playing
cards that day but stated that he was not involved in a card game. He stated that all of the
festivities occurred outdoors and that he remained outdoors the entire time. He admitted
that he had “a little bit” to drink that night but denied that he was intoxicated.

       The State called Officer Jonathan Linton with the Memphis Police Department
(“MPD”) as its next witness. Officer Linton responded to the 9-1-1 call and spoke with
Ammon when he first arrived on the scene. Ammon directed him to the area where
appellant was standing when he fired the shots. There, Officer Linton recovered six nine
millimeter shell casings, which he collected and secured as evidence. Subsequently,
Officer Linton interviewed Mr. Quarles and Mr. Brookins, and he described the men as
being “somewhat intoxicated.” In contrast, he described Ammon as being “sober” and in
his “right mind.” After writing down the victims‟ pertinent information, Officer Linton
                                             -3-
discovered that Mr. Quarles had an outstanding warrant, so Officer Linton arrested him.
Officer Linton stated that after a responding officer “tags” all of the evidence, the case
progresses to an investigator, who “follows up” with witness interviews, etc.

       MPD Investigator Marcus Berryman, the State‟s next witness, testified that when
he was assigned to this case, he first attempted to locate the victims. He reached Mr.
Brookins by telephone and interviewed Mr. Quarles, who was still incarcerated, at the
police department. Mr. Brookins refused to travel to the police station to give a
statement, and Mr. Quarles “did not want to participate in [the] investigation very much.”
However, Ammon was “very interested in pursuing [the] investigation.” He voluntarily
gave a statement at the police station and identified appellant in a photographic line-up.

       Investigator Berryman stated that he enlisted the assistance of the Investigative
Services Unit (“ISU”), which was the department‟s “pick-up team.” The ISU attempted
to locate appellant on three different occasions spanning several days. Because appellant
had already been positively identified by a victim, Investigator Berryman obtained a
warrant for appellant‟s arrest. Upon this evidence, the State rested its case-in-chief.

        Appellant called his fiancée, Muszette Davis, as his first witness. Ms. Davis‟s
sister was married to Mr. Brookins. She testified on that Memorial Day 2011, she and
appellant went to her sister‟s home for a barbeque. After they arrived, people began
playing cards and mingling outside. She noted that appellant joined a card game at the
“first” table where Ammon was also playing cards and that Ammon was drinking
alcohol. At some point, appellant moved to the “second” table, and Ms. Davis sat at the
first table. She then heard “some noise and arguing going on” and ascertained that
appellant and Mr. Quarles were involved in a “verbal exchange.” She said that Mr.
Quarles appeared to be intoxicated. Ms. Davis said that she walked to appellant and
asked what was going on, and he responded that Mr. Quarles was talking about her. Ms.
Davis said that at her insistence, appellant left with her in their vehicle and that they went
to a sports bar. She asserted that from that point until approximately 1:15 or 1:30 the
following morning, appellant was with her the entire time and never returned to the
Brookins residence. Ms. Davis said that when appellant learned that there was a warrant
for his arrest, he turned himself in to law enforcement officers.

       On cross-examination, Ms. Davis acknowledged that at the time of the incident,
she and appellant owned a black Dodge Ram truck in addition to the black Mercedes but
stated that no one drove the truck to the Brookins residence that day. Ms. Davis
confirmed that she posted appellant‟s bond and that when he was released, he informed
her that he had been arrested for aggravated assault. However, Ms. Davis could not
remember the date of appellant‟s arrest, the date he turned himself in, or the date she
posted his bond. She also did not recall what appellant told her about the aggravated
assault.
                                             -4-
       Darryl White also testified for appellant and said that he was at the sports bar
when appellant and Ms. Davis arrived around 6:15 p.m. on Memorial Day 2011. Mr.
White asserted that he sat at a table with appellant and Ms. Davis and that appellant did
not leave the bar at all until 2:00 or 2:15 a.m. the following day. He stated that at the
time in question, he knew appellant owned a black “Infiniti” type car and a black truck.

       On cross-examination, Mr. White acknowledged that when the prosecutor
questioned him earlier in the week of trial, he thought the occasion that he described
occurred on a Sunday. He said that he found out “three or four days later” that appellant
had been arrested. Mr. White denied knowing Mr. Quarles or Ammon and denied
speaking to Mr. Quarles or calling Ammon names outside of the courtroom during trial.

       Appellant‟s last witness was Kenneth Jennings, who testified that he knew
appellant from a bar “in the neighborhood.” When Mr. Jennings arrived at the sports bar
around 7:00 p.m. on Memorial Day 2011, he saw appellant and Ms. Davis, who were
already there. He did not see appellant leave between 7:00 p.m. and 11:30 p.m. when Mr.
Jennings left the bar. On cross-examination, Mr. Jennings acknowledged that he had
been convicted of theft and had received a sentence of three years. Appellant then rested
his case.

       The jury convicted appellant of two counts of aggravated assault, and the trial
court found him guilty of being a felon in possession of a handgun. The court sentenced
him to fifteen years for each aggravated assault and six years for the weapon violation, all
to be served concurrently with each other in the department of correction. After an
unsuccessful motion for a new trial, this appeal follows.

                                        II. Analysis

       Appellant raises two issues for our review: (1) whether the evidence was
sufficient to support his conviction of aggravated assault against Mr. Quarles and (2)
whether his right to a trial by an impartial jury was violated by pre-trial contact between a
juror and one of his witnesses, Ms. Davis, and the prior acquaintance of the juror and Ms.
Davis.

                              A. Sufficiency of the Evidence

       The standard for appellate review of a claim challenging the sufficiency of the
State‟s evidence is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (citing
Johnson v. Louisiana, 406 U.S. 356, 362 (1972)); see Tenn. R. App. P. 13(e); State v.
                                             -5-
Davis, 354 S.W.3d 718, 729 (Tenn. 2011). To obtain relief on a claim of insufficient
evidence, appellant must demonstrate that no reasonable trier of fact could have found the
essential elements of the offense beyond a reasonable doubt. See Jackson, 443 U.S. at
319. This standard of review is identical whether the conviction is predicated on direct or
circumstantial evidence, or a combination of both. State v. Dorantes, 331 S.W.3d 370,
379 (Tenn. 2011); State v. Brown, 551 S.W.2d 329, 331 (Tenn. 1977).

        On appellate review, “„we afford the prosecution the strongest legitimate view of
the evidence as well as all reasonable and legitimate inferences which may be drawn
therefrom.‟” Davis, 354 S.W.3d at 729 (quoting State v. Majors, 318 S.W.3d 850, 857
(Tenn. 2010)); State v. Williams, 657 S.W.2d 405, 410 (Tenn. 1983); State v. Cabbage,
571 S.W.2d 832, 835 (Tenn. 1978). In a jury trial, questions involving the credibility of
witnesses and the weight and value to be given the evidence, as well as all factual
disputes raised by the evidence, are resolved by the jury as trier of fact. State v. Bland,
958 S.W.2d 651, 659 (Tenn. 1997); State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).
This court presumes that the jury has afforded the State all reasonable inferences from the
evidence and resolved all conflicts in the testimony in favor of the State; as such, we will
not substitute our own inferences drawn from the evidence for those drawn by the jury,
nor will we re-weigh or re-evaluate the evidence. Dorantes, 331 S.W.3d at 379;
Cabbage, 571 S.W.2d at 835; see State v. Sheffield, 676 S.W.2d 542, 547 (Tenn. 1984).
Because a jury conviction removes the presumption of innocence that appellant enjoyed
at trial and replaces it with one of guilt at the appellate level, the burden of proof shifts
from the State to the convicted appellant, who must demonstrate to this court that the
evidence is insufficient to support the jury‟s findings. Davis, 354 S.W.3d at 729 (citing
State v. Sisk, 343 S.W.3d 60, 65 (Tenn. 2011)).

       As indicted in this case, to sustain a conviction for aggravated assault, the
evidence presented by the State must have proven beyond a reasonable doubt that
appellant “[i]ntentionally or knowingly cause[d] another to reasonably fear imminent
bodily injury” by “the use or display of a deadly weapon.” Tenn. Code Ann. §§ 39-13-
101(a)(2), -102(a)(1)(A)(iii). Appellant argues that the State‟s evidence was insufficient
to establish that Mr. Quarles reasonably feared imminent bodily injury.

      “Aggravated assault based on fear requires the victim to have a „well-grounded
apprehension of personal injury or violence.‟” State v. Lonta Montrell Burress, Jr., and
Darius Jerel Gustus, No. E2013-01697-CCA-R3-CD, 2014 WL 6855226, at *8 (Tenn.
Crim. App. Dec. 4, 2014) (citing State v. Jones, 789 S.W.2d 545, 550-51 (Tenn. 1990)),
no perm. app. filed. “Circumstantial evidence is sufficient to establish a victim‟s fear of
imminent bodily injury.” Id. (citing State v. Jessie James Austin, No. W2001-00120-
CCA-R3-CD, 2002 WL 32755555, at *5 (Tenn. Crim. App. Jan. 25, 2002)). “The
element of „fear‟ is satisfied if the circumstances of the incident, within reason and
common experience, are of such a nature as to cause a person to reasonably fear
                                            -6-
imminent bodily injury.” Id. (quoting State v. Gregory Whitfield, No. 02C01-9706-CR-
00226, 1998 WL 227776, at *2 (Tenn. Crim. App. May 8, 1998)). “A victim‟s fear may
be inferred from circumstances surrounding the offense.” Id. at *9. A jury can infer that
a victim experienced reasonable fear even in the absence of direct testimony. Id.

        In this case, the jury had before it sufficient evidence by which to infer that Mr.
Quarles reasonably feared imminent bodily injury by use of a deadly weapon. Although
Mr. Quarles remained calm during the initial confrontation, based upon appellant‟s
admonition or threat that Mr. Quarles should not be there when appellant returned, Mr.
Quarles immediately gathered his dinner and prepared to leave the area. His departure
was postponed by Mr. Brookins, who sat with Mr. Quarles in his truck, where they talked
and arm-wrestled. When appellant returned and Mr. Quarles perceived that appellant was
wielding a gun, Mr. Quarles quickly stepped on the gas pedal and sped from the scene,
“[t]rying not to get shot.”

       Mr. Quarles was aware that appellant was disgruntled with him based on their
confrontation earlier in the day. Appellant threatened Mr. Quarles to leave the residence
before he returned. Appellant returned in a different vehicle, wielding a weapon. As Mr.
Quarles sped away, he heard shots. In the light most favorable to the State, a reasonable
jury could have found that the circumstances of the incident were of such a nature to
cause Mr. Quarles to reasonably fear imminent bodily injury by use of a deadly weapon.
Appellant is not entitled to relief on this claim of error.

                                   B. Right to an Impartial Jury

       Appellant argued, in his motion for a new trial, that his right to an impartial jury
was compromised because Ms. Davis knew one of the potential jurors who was
ultimately seated on the jury and had contact with her outside the courtroom during jury
selection.3

      At the hearing on the motion for a new trial, appellant called his fiancée, Muszette
Davis, as his first witness. She testified that she was a witness at appellant‟s trial.
During jury selection, she spoke with juror W.D. Ms. Davis said that she and appellant
were standing outside of the courtroom when juror W.D. exited the courtroom,
approached them, and asked how Ms. Davis had been. Ms. Davis described the
encounter as “just a casual conversation” and responded that she was “doing fine.”
According to Ms. Davis, juror W.D. then asked what Ms. Davis was doing in the
courthouse, and Ms. Davis answered that she was there for appellant‟s trial and told juror

3
    The record is unclear as to the exact stage of the jury selection process when this contact occurred.
However, it does not appear from the record, and appellant has not argued, that the contact occurred after
the jury was sworn.
                                                   -7-
W.D. that they were not supposed to have contact with each other. Ms. Davis said that
juror W.D. responded, “[D]on‟t worry about it because that‟s the reason why God put me
here[,] to make everything okay.” Ms. Davis said that she introduced juror W.D. to
appellant, and they continued to talk about their children until they moved away from
each other.

        On cross-examination, Ms. Davis acknowledged that she worked as a nurse at
Pediatric Consultants and that her relationship with juror W.D. was professional in
nature. The only time she saw juror W.D. was when juror W.D. brought her children to
the doctor, which had been “a couple of years.” She admitted that after trial, she located
juror W.D.‟s home address and visited her with the intention of securing her presence for
the hearing on the motion for a new trial. Ms. Davis confirmed that the address was
correct because she saw juror W.D. standing in her doorway. Rather than simply noting
the address for appellant‟s attorney, however, Ms. Davis walked up to the front door and
attempted to speak with her. Juror W.D. did not wish to speak with Ms. Davis and asked
her to leave.

        Appellant also called juror W.D. as a witness. She stated that she served on the
jury that found appellant guilty. She said that she knew Ms. Davis from the doctor‟s
office where she had taken her two sons. Juror W.D.‟s younger son was twenty years old
at the time of the hearing, and she estimated that she had not visited the doctor‟s office
for approximately four years. She had not seen Ms. Davis since that time until she saw
her outside of the courtroom. At that point, the jury had not yet been selected. When she
saw Ms. Davis, she said “hello” to her and asked how she had been doing. Juror W.D.
denied asking Ms. Davis why she was at the courthouse and denied that appellant was
standing beside Ms. Davis or that Ms. Davis introduced them. Juror W.D. told Ms.
Davis, “„[W]hatever you‟re going through[,] I‟m sure God will see you through.‟”

        Juror W.D. recalled the night that Ms. Davis appeared at her home and said that it
was “really startling after seven months.” Juror W.D. had already entered her house
when Ms. Davis knocked on the door. When juror W.D. realized who was at her door,
she told Ms. Davis that she needed “to get off of [her] property right now.” Juror W.D.
testified that she was afraid for her life and for her family. Juror W.D. confirmed that her
professional relationship with Ms. Davis did not influence how she credited Ms. Davis‟s
testimony and that she did not share the fact of their acquaintance with anyone else.

       On cross-examination, juror W.D. stated that after Ms. Davis‟s testimony, she did
not inform the bailiffs that she knew Ms. Davis. She acknowledged that it “probably”
would have been a good thing to do but that she “really didn‟t know what to do.” Juror
W.D. said that “some of the statements Ms. Davis made about her as far as her fiancé
being next to her . . . was false information” and that Ms. Davis “did not go into detail of
why she was down here.” Juror W.D. said that when the judge released the two alternate
                                            -8-
jurors, she did not bring this fact to the court‟s attention because she did not know what
to do.

       The trial court denied appellant‟s motion for a new trial, reasoning, “Based upon
the court‟s hearing of the evidence, . . . based upon in particular the testimony of the juror
that I‟ve heard, which clearly, clearly conflicts with the testimony of Ms. [Davis], this
court feels that the motion for a new trial at this time should be denied . . . .”

       The court reprimanded defense counsel for calling a juror to testify, characterizing
the act as “highly offensive that anyone would . . . harass a juror about something like
that.” It continued, “I‟m not passing judgment one way or the other, but obviously,
between the two testimonies, they‟re two clearly different stories as to what happened . . .
But as far as the court‟s ruling is concerned, the motion for new trial will be denied . . . .”

        The right to a trial by jury in both civil and criminal matters is a foundational right
protected by both the United States Constitution amendments VI and VII and the
Tennessee Constitution article I, sections 6 and 9. State v. Smith, 418 S.W.3d 38, 45
(Tenn. 2013). “The right to a jury trial envisions that all contested factual issues will be
decided by jurors who are unbiased and impartial.” Id. (citing Ricketts v. Carter, 918
S.W.2d 419, 421 (Tenn. 1996)). “An unbiased and impartial jury is one that begins the
trial with an impartial frame of mind, that is influenced only by the competent evidence
admitted during the trial, and that bases its verdict on that evidence.” Id. (citing Durham
v. State, 188 S.W.2d 555, 558 (1945)).

        In this case, the jury was not sequestered. In State v. Blackwell, 664 S.W.2d 686
(Tenn. 1984), our supreme court discussed the procedure to be used when analyzing a
juror issue with respect to a non-sequestered jury. The court held,

       We agree with the Court of Criminal Appeals that something more than a
       bare showing of a mingling with the general public is required where the
       jury is not sequestered to shift the burden of proof to the State of showing
       no prejudice. That additional requirement is that as a result of a juror‟s
       contact with a third person some extraneous prejudicial information, fact or
       opinion, was imported to one or more jurors or some outside improper
       influence was brought to bear on one or more jurors.

State v. Perry, 740 S.W.2d 723, 725 (Tenn. Crim. App. 1987) (citing Blackwell, 664
S.W.2d at 689); see also Tenn. R. Evid. 606 (limiting a juror‟s post-trial testimony to an
inquiry as to “whether extraneous prejudicial information was improperly brought to the
jury‟s attention[] [or] whether any outside influence was improperly brought to bear upon
any juror”).

                                              -9-
       In this case, there has been no such showing.4 The evidence adduced at the
hearing on appellant‟s motion for a new trial demonstrated that juror W.D. and Ms. Davis
had, at best, a professional acquaintance and that Ms. Davis had not sought medical care
for her son at Ms. Davis‟s place of employment for approximately four years. They
briefly exchanged pleasantries outside of the courtroom, and juror W.D. denied that she
met appellant or knew why Ms. Davis was outside the courtroom. Juror W.D. testified
that her prior acquaintance with Ms. Davis did not influence how she credited Ms.
Davis‟s testimony and that she did not share her relationship with any of the jurors. No
testimony was presented that “extraneous prejudicial information, fact or opinion, was
imported to one or more jurors or some outside improper influence was brought to bear
on one or more jurors.” Id. Appellant failed to meet the threshold showing that would
have required the burden to shift to the State to demonstrate “no prejudice.”

       Appellant complains that the trial court failed to make a credibility determination
in denying his motion for a new trial. We disagree. The trial court‟s statement that based
upon the evidence, “in particular the testimony of the juror that I’ve heard, which
clearly, clearly conflicts with the testimony of Ms. [Davis], this court feels that the
motion for a new trial at this time should be denied,” is sufficient for this court to
conclude that the trial court properly made a finding of witness credibility. Appellant is
without relief as to this issue.

                                                 CONCLUSION

      Based upon our review of the record, the briefs of the parties, the arguments of
counsel, and the applicable legal authorities, we affirm the judgments of the trial court.


                                                                 _________________________________
                                                                 ROGER A. PAGE, JUDGE




4
   Moreover, we note that appellant failed to include a transcript of voir dire in the appellate record. It is the duty of
the appellant to prepare a record which conveys “a fair, accurate and complete account of what transpired with
respect to the issues which form the basis of the appeal” and will enable the appellate court to determine the issues.
Tenn. R. App. P. 24(a). Accordingly, we cannot conclude that the venire was informed of the names of all potential
witnesses and questioned about their possible knowledge of them.


                                                          -10-